Citation Nr: 0522996	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus(HIV)-related illness with acquired 
immune deficiency syndrome (AIDS).  

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts

This case was last before the Board on June 16, 2005, when 
the Board denied both issues on appeal.  In a separate 
decision, the Board has vacated that appellate decision.  


REMAND

On VA Form 9 dated and received on June 1, 2005, the 
appellant requested a video conference hearing.  The 
requested hearing has not been scheduled.

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following action:  

The appellant should be scheduled for a video 
conference hearing with a Veterans Law Judge from 
the Board in accordance with the docket number of 
his appeal.  


Whether or not the video conference is held, the case should 
then be returned to the Board for further appellate 
consideration in accordance with proper appellate procedures.  

No action is require of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

